Case 0:08-md-01916-KAM Document 2856 Entered on FLSD Docket 02/23/2021 Page 1 of 9



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. 08-MD-01916-MARRA

   IN RE: CHIQUITA BRANDS INTERNATIONAL, INC.
   ALIEN TORT STATUTE AND SHAREHOLDER
   DERIVATIVE LITIGATION
                                                                   /

   This Document Relates to:

   ATS ACTIONS

   08-80421-CIV-MARRA
   17-80547-CIV-MARRA
   17-80323-CIV-MARRA
   18-80248-CIV-MARRA
   21-60058-CIV-MARRA
   20-82222-CIV-MARRA

                                                                   /

                                  MOTION FOR CONSOLIDATION

           Pursuant to Federal Rule of Civil Procedure 42(a), Plaintiffs respectfully move this Court to

   consolidate Case No. 17-80547, No. 18-80248, and No. 21-60058 (“the Ohio cases”), and to

   consolidate Case No. 08-80421 (against Charles Keiser and Cyrus Freidheim), No. 17-80323, and

   No. 20-82222 (“the Florida cases”). Rule 42(a) provides that a court may consolidate cases that

   “involve a common question of law or fact.” Fed. R. Civ. P. 42(a). These actions share common

   questions of law and fact – they involve the same claims against the same Defendants and nearly

   identical Plaintiffs. These cases are so similar that their consolidation will not prejudice the

   Defendants. Consolidation will reduce redundant briefing and create consistency on similar legal and

   factual issues. Accordingly, consolidation is in the interest of the parties and the Court.

   I.      PROCEDURAL HISTORY

           Plaintiffs seek consolidation of six currently separate actions – three in Ohio and three in

   Florida – into two actions, one for each district of origin. In each district, these include portions of
                                                       1
Case 0:08-md-01916-KAM Document 2856 Entered on FLSD Docket 02/23/2021 Page 2 of 9



   the original “New Jersey” case filed in 2007 which were severed and transferred in 2018; actions

   filed in 2017; and new cases more recently filed in December 2020.

           A. Transferred portions of New Jersey action

           In the original “New Jersey” case, No. 08-80421, Plaintiffs added six Individual Defendants

   – Roderick Hills, Charles Keiser, Cyrus Freidheim, William Tsacalis, Robert Olson, and Robert

   Kistinger – in the Second Amended Complaint filed in 2012. DE 589. The Court subsequently

   ruled, as to all but Hills,1 that personal jurisdiction was lacking, remanding to the District of New

   Jersey for consideration of jurisdictional transfer. DE 1110.

           After more than a year, the District of New Jersey transferred claims against Keiser and

   Freidheim to this District, and claims against Tsacalis, Olson, and Kistinger to the Southern District

   of Ohio. DE 1757. Although these claims were severed, separate complaints were never filed. The

   Florida claims were re-assigned the same case number as the New Jersey case, No. 08-80421.2 The

   Ohio claims were re-transferred to this Court by the MDL panel and assigned Case No. 18-80248.

   DE 1810-1811; DE 1815.

           B. 2017 actions

           On March 11, 2017, additional Plaintiffs represented by the same counsel filed new claims

   against the Individual Defendants. At the time, the claims against the Individual Defendants had

   been remanded to the District of New Jersey, which was considering jurisdictional transfer. Because

   the district court was also considering dismissal of these claims, these Plaintiffs did not seek to

   amend into the original New Jersey complaint; instead, the more prudent course was to file new

   actions in the Southern District of Ohio and the Southern District of Florida. For the same reason –



   1
     Claims against Hills are not at issue in this Motion.
   2
     While assigned the same case number, these must be considered separate cases. Upon remand,
   what remains of the New Jersey action will be returned to the District of New Jersey; the claims
   transferred to this District will remain here.
                                                       2
Case 0:08-md-01916-KAM Document 2856 Entered on FLSD Docket 02/23/2021 Page 3 of 9



   because the original New Jersey claims could have been dismissed – the original New Jersey

   Plaintiffs also joined these complaints.

           Thus, the “Does 1-205” Plaintiffs filed claims against Freidheim and Keiser in this District.

   DE 1 in No. 17-80323. The same Plaintiffs filed nearly identical claims against Kistinger, Olson, and

   Tsacalis in the Southern District of Ohio, as well as naming one additional defendant, John Ordman.

   That case was then transferred to this Court by the MDL panel and assigned Case No. 17-80547.

   DE 1426; DE 1435.

           Because the jurisdictional transfer issue was still pending before the District of New Jersey,

   the Court stayed the 2017 Ohio and Florida actions on May 11, 2017, DE 1430, and on June 29 as

   to Ordman, DE 1488. The Court lifted that stay on November 10, 2020. DE 2739. Since the stay

   has been lifted, the original New Jersey Plaintiffs have active claims against Keiser and Freidheim in

   both the transferred portions of the original New Jersey action and the 2017 Florida action; and

   active claims against Olson, Tsacalis, and Kistinger in both the transferred portions of the original

   New Jersey action and the 2017 Ohio action.

           C. 2020 actions

           In March 2020, a set of Plaintiffs including the 2017 “Does 1-205” as well as additional

   Plaintiffs, represented by the same counsel, filed suit against Chiquita in the District of New Jersey;

   that case was transferred to this Court and assigned Case No. 20-60821. DE 2648; DE 2652. This

   Court dismissed that action. DE 2691.

           In November 2020, Plaintiffs’ counsel approached counsel for Defendants and indicated

   that the Plaintiffs from the 2020 complaint against Chiquita, who had not previously asserted claims

   against the Individual Defendants, intended to do so. Declaration of Marco Simons ¶ 2. Plaintiffs’

   counsel asked if Defendants’ counsel would consent to amendment of the 2017 complaints in order

   to allow these Plaintiffs to assert their claims. Id. Counsel for the Individual Defendants responded


                                                      3
Case 0:08-md-01916-KAM Document 2856 Entered on FLSD Docket 02/23/2021 Page 4 of 9



   only to say that Blank Rome was serving as liaison counsel for all Defendants; no Defendants’

   counsel ever responded to the substance of the request. Id. ¶¶ 3-5.

           Lacking agreement over amendment, Plaintiffs’ counsel thus proceeded to file new suits on

   December 4, 2020. Id. ¶ 5. This largely new set of Plaintiffs filed suit against Freidheim and Keiser in

   this District, and were assigned Case No. 20-82222. DE 1 in No. 20-82222. The same Plaintiffs filed

   an action against Chiquita Brands International, Kistinger, Olson, Tsacalis, and Ordman in the

   Southern District of Ohio. DE 1 in No. 21-60058 (S.D. Ohio). The MDL panel transferred the case

   to this Court, where it was assigned Case No. 21-60058. DE 2798; DE 2800.

           Although the 2020 complaints were largely asserting the claims of Plaintiffs who had sued

   Chiquita in No. 20-60831 and were not a part of the 2017 complaints, some claims from the 2017

   complaints were also repeated in the 2020 complaints. This was done to correct errors from the

   2017 complaints, to ensure that these Plaintiffs had asserted their claims accurately.

           Defendants filed motions to dismiss these actions on February 9, 2021. DE 2839; DE 2840.

   Earlier today, on February 23, Plaintiffs filed amended complaints in both cases. DE 2854; DE

   2855.

           D. January 2021 amendments

           Defendants moved to dismiss the 2017 Ohio and Florida actions on January 15, 2021. DE

   2808; DE 2807. Plaintiffs filed amended complaints in these actions on January 29, 2021. DE 2821;

   DE 2829. The Court granted Defendants’ unopposed motion to extend the deadline to answer these

   complaints until March 31, 2021. DE 2844. These amended complaints include every Plaintiff who

   is currently asserting claims in the 2020 complaints, as amended today. The 2021 Ohio amended

   complaint also named Chiquita Brands International as a defendant.

   II.     ARGUMENT

           Defendants themselves have argued that Plaintiffs’ counsel should have filed “one case


                                                      4
Case 0:08-md-01916-KAM Document 2856 Entered on FLSD Docket 02/23/2021 Page 5 of 9



   against all Defendants in the Southern District of Ohio.” DE 2788 at 1-2. While Defendants Keiser

   and Freidheim are appropriately sued in this District – and they have not contested personal

   jurisdiction – Plaintiffs agree that it makes sense to streamline these cases as much as possible. The

   proliferation of cases asserting largely the same claims against largely the same defendants occurred

   for two reasons: first, because the 2017 complaints were filed at a time when the New Jersey claims

   against the Individual Defendants had yet to be transferred to Ohio and Florida; second, because

   Defendants did not consent to amendment, thus leaving new complaints as the only option to assert

   new claims. It was never the desire of Plaintiffs or their counsel to multiply this litigation.

   Consolidating the actions filed in each district, where Plaintiffs assert the same claims and are

   represented by the same counsel, would promote efficiency and avoid confusion in this litigation.

           A. Consolidation is permitted because these cases present common questions.

           Under Federal Rule of Civil Procedure Rule 42(a), courts have broad discretion to

   consolidate actions “involving a common question of law or fact.” Fed. R. Civ. P. 42(a). The Court

   may consolidate actions that involve different facts or issues of law, as long as those cases present at

   least some common questions. See, e.g., Young v. City of Augusta ex rel. DeVaney, 59 F.3d 1160, 1168

   (11th Cir. 1995) (disagreeing with district court’s assessment that there “were no common issues of

   law or fact” even where “differences in the two actions do exist”); Hendrix v. Raybestos-Manhattan,

   Inc., 776 F.2d 1492, 1495-96 (11th Cir. 1985) (affirming consolidation even where Plaintiffs had been

   exposed to asbestos dust in different circumstances); Eghnayem v. Bos. Sci. Corp., 873 F.3d 1304, 1314

   (11th Cir. 2017) (holding consolidation was proper in products liability case where each Plaintiff

   would have to prove different facts around causation). It is within the court’s discretion to

   consolidate all or parts of the action. See Young, 59 F.3d at 1168 (citing 9 Charles A. Wright & Arthur

   R. Miller, Federal Practice and Procedure § 2383, at 439-40 (1994)).

           There is no question that the three Ohio cases and the three Florida cases at issue here


                                                        5
Case 0:08-md-01916-KAM Document 2856 Entered on FLSD Docket 02/23/2021 Page 6 of 9



   present common questions of both law and fact; indeed, among the cases, the factual allegations are

   nearly identical. Defendants themselves have described the complaints as “virtually-identical.” DE

   2839 at 1, 1 n.1, 1 n.2. The prerequisite for consolidation is met.

           B. Consolidation is appropriate to promote efficiency and avoid confusion.

           As this Court has recognized, where cases raise common issues, consolidation under Rule

   42(a) should consider:

           (1) whether the risk of prejudice and possible confusion attending a consolidation are
           outweighed by the competing risks of inconsistent adjudications of common factual
           and legal issues, and the burden on litigants and strain on judicial resources implicated
           by multiple lawsuits; (2) the length of time required to conclude multiple suits as
           against a single one, and (3) the relative expense to all concerned of the single-trial,
           multiple-trial alternatives.

   DE 2666 at 2 (citing Hendrix, 776 F.2d at 1495). The goal of Rule 42 is to allow a court to “control

   the disposition of the causes on its docket with economy of time and effort for itself, for counsel,

   and for litigants.” Hendrix, 776 F.2d at 1495 (internal quotation marks omitted). Accordingly, the

   Eleventh Circuit has encouraged courts to “make good use” of Rule 42(a) to “expedite the trial and

   eliminate unnecessary repetition and confusion.” Id. (internal quotation marks omitted).

           These factors uniformly support consolidation of the complaints at issue here.

           First, rather than risk prejudice and confusion, consolidation here would actually avoid

   confusion. The existence of multiple cases has led to confusion at various stages of this litigation,

   such as Defendants’ failure to respond to the 2017 complaints in a timely fashion, and confusion

   about which cases various Court orders apply to. Two Plaintiffs, for example – John Doe 7 and Jane

   Doe 7 – lost summary judgment against most of the Defendants here, DE 2551, but still retain

   claims against Ordman, because those claims were asserted only in the 2017 complaint, which was

   stayed at the time and not subject to the summary judgment proceedings. There has apparently also

   been confusion over which Plaintiffs were subject to the 2017 case selection procedures. E.g., DE

   2717 at 2-5 (explaining that only the named New Jersey Plaintiffs were included at that time, because
                                                       6
Case 0:08-md-01916-KAM Document 2856 Entered on FLSD Docket 02/23/2021 Page 7 of 9



   the 2017 complaints were stayed).

           Any risk of prejudice is far outweighed by the benefit of “sav[ing] the [parties] from wasteful

   relitigation, avoid[ing] duplication of judicial effort” and ensuring consistent adjudication of

   common factual and legal issues. Hendrix, 776 F.2d at 1497. The same law firms represent the

   Plaintiffs and the Defendants in the Florida and Ohio actions. See Young, 59 F.3d at 1169 (noting

   that counsel for both parties was the same). The actions are at similar stages in the proceedings –

   both the 2017 complaints and the 2020 complaints are currently subject to motions to dismiss, on

   similar allegations. Id. (noting that the consolidation is favored where actions have “followed a

   similar course of development”). Consolidating these actions now would allow the Defendants to

   file one motion to dismiss that addresses the overlapping issues in these cases. Indeed, the pre-

   amendment motions to dismiss defendants filed addressed nearly identical issues. Compare DE 2840

   with DE 2807; DE 2939 with DE 2808.

           Second, consolidating these actions would entail less time spent managing various suits and

   making repeat decisions of the same issues. Indeed, some of the issues raised in Defendants’ recent

   motions to dismiss have already been decided by this Court. Consolidation would enable the court

   to issue consistent rulings across the near-identical claims, without requiring multiple briefings and

   decisions. As it is, the parties need to repeatedly assert positions regardless of whether the Court has

   already rejected them, or risk waiving appellate rights.

           Third, the relative expense of single or multiple trials is not much of a factor here, where the

   Court has already ruled that trials should proceed on a bellwether basis by counsel group. There is

   already an established method of selecting just a few Plaintiffs to participate in the bellwether trials.

   Consolidating these actions would make that process more straightforward; it certainly would not

   introduce any new expenses.

           Overall, consolidating these actions would eliminate unnecessary repetition and make the


                                                       7
Case 0:08-md-01916-KAM Document 2856 Entered on FLSD Docket 02/23/2021 Page 8 of 9



   best use of the Court’s and the parties’ time.

           C. Consolidation within a multi-district litigation is permitted and often favored.

           In one sense, this Court has already consolidated the various actions here into the MDL.

   E.g., DE 2666. But the consolidation that has been ordered to date is an administrative convenience,

   consolidating these cases on a single docket. No consolidated complaints have been filed, and the

   cases retain their separate character and separate case numbers. See id. at 2 (ordering that filings

   “shall also include the case style and number of any specific action to which the pleading relates”);

   Gelboim v. Bank of Am. Corp., 574 U.S. 405, 413 (2015) (“Cases consolidated for MDL pretrial

   proceedings ordinarily retain their separate identities . . . .”).

           Plaintiffs here seek a further consolidation – to actually merge these cases together, such that

   the three cases in each district become one. This is not done simply through MDL consolidation,

   but this Court retains the power to do so in its exercise of pretrial case management powers. Indeed,

   the Supreme Court recognized in Gelboim that although the default is that cases in an MDL remain

   separate, they may be merged: “Parties may elect to file a ‘master complaint’ and a corresponding

   ‘consolidated answer,’ which supersede prior individual pleadings. In such a case, the transferee

   court may treat the master pleadings as merging the discrete actions for the duration of the MDL

   pretrial proceedings.” 574 U.S. at 413 n. 3. Here, Plaintiffs are proposing that they consolidate the

   claims filed in each district under a single complaint, which an MDL court may do. See, e.g., R.W.

   Grand Lodge of Free & Accepted Masons of Pa. v. Meridian Capital Partners, Inc., 634 F. App’x 4, 6-7 (2d

   Cir. 2015) (affirming MDL transferee court’s formal consolidation of multiple actions); In re Mentor

   Corp. Obtape Transobturator Sling Prods. Liab. Litig., No. 4:08-MD-2004, 2010 U.S. Dist. LEXIS 18910,

   at *6-9 (M.D. Ga. Mar. 3, 2010) (noting that Rule 42(a) “consolidation appears to be a particularly

   appropriate tool that should be seriously considered in modern-day multidistrict litigation”).

           Consolidation under a single complaint would not make sense for all claims in this MDL –


                                                          8
Case 0:08-md-01916-KAM Document 2856 Entered on FLSD Docket 02/23/2021 Page 9 of 9



   for example, claims brought by different counsel, or originating from different districts. Those

   claims might need to be severed again upon remand, or for trial. But here, where the complaints at

   issue all originated in the same districts, and are being litigated by the same counsel, consolidation

   makes eminent sense.

           D. Defendants have presented no argument against consolidation.

           Defendants’ counsel have indicated that they oppose the consolidation of these cases.

   Despite inquiry, however, they have given no reason for this opposition. Simons Decl. ¶ 6 & Ex. 1.

           Plaintiffs’ counsel believe that all parties and the Court would be better served if the parties

   would discuss, and try to resolve, their differences prior to bringing issues to the Court. It is possible

   that Defendants might have a good objection to consolidation that might compel Plaintiffs to

   reconsider their position, but no such objection has been articulated.

   III.    CONCLUSION

           Plaintiffs respectfully move this Court to consolidate Case No. 17-80547, No. 18-80248, and

   No. 21-60058, and to consolidate Case No. 08-80421 (against Charles Keiser and Cyrus Freidheim),

   No. 17-80323, and No. 20-82222, because these cases share common questions of fact and law,

   consolidation would promote efficiency, and there would be no prejudice to Defendants.



   Dated: February 23, 2021                         Respectfully Submitted,

                                                    /s/Marco Simons
                                                    Marco Simons
                                                    EarthRights International
                                                    1612 K Street NW, Suite 401
                                                    Washington, DC 20006
                                                    Tel: 202-466-5188
                                                    Counsel for “New Jersey” Plaintiffs




                                                       9
